Case 1:15-cv-07025-RMB-JS Document 747 Filed 09/03/19 Page 1 of 4 PageID: 42133




 Liza M. Walsh
 Hector D. Ruiz
 Eleonore Ofosu-Antwi
 WALSH PIZZI O’REILLY FALANGA LLP
 Three Gateway Center
 100 Mulberry Street, 15th Floor
 Newark, NJ 07102
 (973) 757-1100

 OF COUNSEL (admitted pro hac vice):

  Adam R. Alper                   Michael W. De Vries     Leslie M. Schmidt
  Brandon H. Brown                KIRKLAND & ELLIS LLP    KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS LLP            333 South Hope Street   601 Lexington Ave
  555 California Street           Los Angeles, CA 90071   New York, NY 10022
  San Francisco, CA 94104         (213) 680-8400          (212) 446-4800
  (415) 439-1400

  Gianni Cutri
  Joel R. Merkin
  Kristina N. Hendricks
  KIRKLAND & ELLIS LLP
  300 North LaSalle
  Chicago, IL 60654
  (312) 862-2000

 Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 )
 EAGLE VIEW TECHNOLOGIES, INC., and              )    Civil Action No.: 1:15-cv-07025
 PICTOMETRY INTERNATIONAL CORP.,                 )               (RMB-JS)
                                                 )
                    Plaintiffs,                  )          DECLARATION OF
                                                 )           LIZA M. WALSH
             v.                                  )
                                                 )
 XACTWARE SOLUTIONS, INC., and VERISK            )          Filed Electronically
 ANALYTICS, INC.,                                )
                                                 )
                    Defendants.                  )
                                                 )
Case 1:15-cv-07025-RMB-JS Document 747 Filed 09/03/19 Page 2 of 4 PageID: 42134




        I, Liza M. Walsh, hereby certify and state:

        1.      I am an attorney-at-law admitted to practice before this Court and am a partner at

 Walsh Pizzi O’Reilly Falanga LLP, counsel of record for Plaintiff Eagle View Technologies, Inc.

 (“Plaintiff”) in the above-captioned action.

        2.      I submit this Declaration in support of Plaintiff Eagle View’s Pretrial Brief.

        3.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the

 deposition transcript of Chris Pershing, dated November 7, 2017 (FILED UNDER SEAL).

        4.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

 deposition transcript of Chris Pershing, dated November 8, 2017 (FILED UNDER SEAL).

        5.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

 deposition transcript of Chris Barrow, dated November 9, 2017 (FILED UNDER SEAL).

        6.      Attached hereto as Exhibit 4 is a true and correct copy of a certified version of U.S.

 Patent No. 8,170,840.

        7.      Attached hereto as Exhibit 5 is a true and correct copy of a certified version of U.S.

 Patent No. 9,129,376.

        8.      Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the

 deposition transcript of Jeffery Lewis, dated October 24, 2017 (FILED UNDER SEAL).

        9.      Attached hereto as Exhibit 7 is a true and correct copy of a certified version of U.S.

 Patent No. 8,078,436.

        10.     Attached hereto as Exhibit 8 is a true and correct copy of a certified version of U.S.

 Patent No. 8,825,454.

        11.     Attached hereto as Exhibit 9 is a true and correct copy of a certified version of U.S.
                                                  2
Case 1:15-cv-07025-RMB-JS Document 747 Filed 09/03/19 Page 3 of 4 PageID: 42135




 Patent No. 8,818,770.

        12.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts from the

 deposition transcript of Peter Olson, dated December 1, 2017 (FILED UNDER SEAL).

        13.    Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the

 deposition transcript of Edmond Webecke, dated October 17, 2017 (FILED UNDER SEAL).

        14.    Attached hereto as Exhibit 12 is a true and correct copy of excerpts from

 Defendants’ Second Amended Answer, Affirmative Defenses, Counterclaims, and Jury Demand,

 filed February 28, 2017.

        15.    Attached hereto as Exhibit 13 is a true and correct copy of excerpts from the

 deposition transcript of Mike Fulton, dated October 4, 2017 (FILED UNDER SEAL).

        16.    Attached hereto as Exhibit 14 is a true and correct copy of excerpts from the

 deposition transcript of Michael Allen, dated March 29, 2018 (FILED UNDER SEAL).

        17.    Attached hereto as Exhibit 15 is a true and correct copy of excerpts from the

 deposition transcript of Jeffery Lewis, dated October 25, 2017 (FILED UNDER SEAL).

        18.    Attached hereto as Exhibit 16 is a true and correct copy of excerpts from the

 Opening Expert Report of Dr. Robert Stevenson, dated April 11, 2108 (FILED UNDER SEAL).

        19.    Attached hereto as Exhibit 17 is a true and correct copy of excerpts from the

 deposition transcript of James Loveland, dated November 29, 2017 (FILED UNDER SEAL).

        20.    Attached hereto as Exhibit 18 is a true and correct copy of excerpts from the

 deposition transcript of David Carlson, dated September 28, 2017 (FILED UNDER SEAL).

        21.    Attached hereto as Exhibit 19 is a true and correct copy of excerpts from the

 deposition transcript of Christofer Ciarcia, dated December 14, 2017 (FILED UNDER SEAL).

                                             3
Case 1:15-cv-07025-RMB-JS Document 747 Filed 09/03/19 Page 4 of 4 PageID: 42136




        22.     Attached hereto as Exhibit 20 is a true and correct copy of excerpts from the

 deposition transcript of Jeff Taylor, dated October 26, 2017 (FILED UNDER SEAL).

        23.     Attached hereto as Exhibit 21 is a true and correct copy of excerpts from the

 deposition transcript of Matthew Levin, dated January 22, 2018 (FILED UNDER SEAL).

        24.     Attached hereto as Exhibit 22 is a true and correct copy of excerpts from the

 deposition transcript of Jason Pawlik, dated December 5, 2017 (FILED UNDER SEAL).

        I hereby certify that the foregoing statements made by me are true. I am aware that if any

 of the foregoing statements made by me is willfully false, I am subject to punishment.



 Dated: September 3, 2019                                           s/ Liza M. Walsh
                                                                    Liza M. Walsh




                                                 4
